IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 286 EAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
ART DAWSON,                                 :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.